Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on December 4, 2020 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haataja et al. (5,752,781) in view of Bernard et al. (US 2002/0096606 A1).
Regarding claim 1, Haataja et al., henceforth Haataja, discloses a coupler (200 in Figs. 1-8) for a cable trough system comprising a body extending in a longitudinal direction, the body having a body terminal end defining an overlap region (space between inner trough 202 and outer trough 212), the overlap region being sized to slideably receive a terminal end of a trough (11) along the longitudinal direction of the body (see column 3, lines 38-56); and a spring (250’) coupled to an outer surface of the body, wherein the spring is primarily biased in a direction tangential to the longitudinal direction of the body to engage the trough (when spring 250’ is received within holes 56’ or slots 36 as disclosed in column 4, lines 25-34, the spring is biased against both the top and bottom flanges preventing it from rotating, resulting in the spring primarily biased in a direction tangential to the longitudinal direction).
Still regarding claim 1, Haataja teaches the claimed invention except for the spring primarily biased to resiliently expand.  Bernard et al, henceforth Bernard, discloses a spring (54 in Figs. 1-7) coupled to an outer surface of a body (72), wherein the spring is primarily biased to resiliently expand in a direction tangential to the longitudinal direction (see Fig. 5, arms 64 are biased to expand outwards, in a direction 
Regarding claim 2, Haataja discloses the spring being sized to be received in a slot (36) of the trough (11), the slot being defined by an exterior surface of the trough in Figs. 1 and 8. 
Regarding claim 3, Haataja discloses the slot extending in the longitudinal direction along the exterior surface from the terminal end of the trough to an opposing terminal end of the trough member in Fig. 1.
Regarding claim 4, Haataja discloses a second spring (250) coupled to the outer surface of the coupler to be receive in a second slot of the trough in Fig. 7.
Regarding claim 5, Haataja discloses the slot to be a T-slot in Fig. 1.

Response to Arguments
Applicant's arguments filed December 4, 2020, see pages 2-4, have been carefully considered but are not persuasive.  
On pages 2-3, Applicant states that “Haataja never discloses that the spring 250’ is primarily biased to resiliently expand against the flanges 32.”  However, this is a mischaracterization of the rejection as Haataja was never cited as disclosing the “resiliently expand” limitation.  Haataja was only cited as disclosing a spring which is 
On pages 3-4, Applicant states that the spring 54 of Bernard has arms 64 that have serrated edges 66 configured to bite into the plastic duct section 12 in a direction normal to the longitudinal direction of the coupler instead of in a direction tangential to the longitudinal direction as claimed.  However, as seen in Fig. 5 of Bernard, reproduced below, the barb arms 64 are hingedly connected to a body portion 62.

    PNG
    media_image1.png
    336
    749
    media_image1.png
    Greyscale

The arms, by virtue of being connected to the body at a single point, behave as lever arms which extend outward via a rotational movement.  Such movement necessarily has both a vertical and a horizontal component.  Reference is made to an General Physics by Wendell Potter and David Webb et al., from the chapter entitled “7.5: Rotational Analogs of Force, Momentum, Mass and Impulse” (available at: https://phys.libretexts.org/Courses/University_of_California_Davis/UCD:_Physics_7B_-_General_Physics) which is reproduced below:

    PNG
    media_image2.png
    617
    1324
    media_image2.png
    Greyscale

As can be seen, the force exerted on the arm 64 of the spring includes both a vertical component as well as a horizontal component.  Even though the arm appears to bite into the duct section 12 in a direction normal to the longitudinal direction, Applicant is incorrect in stating that this shows the arm primarily biased normal to the longitudinal section.  The specific contribution of vertical force and horizontal force depends on many factors, such as the length of the arm and the angle of application of force.  Thus, with the incorporation of the hinged arms of Bernard into the springs of Haataja, one of ordinary skill could conceive of and arrive at a spring which is primarily biased to resiliently expand in a direction tangential to the longitudinal direction of the body.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 10, 2021